                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE

TYRONE NORWOOD,

              Plaintiff,


              V.                      : Civ. No. 18-2030-CFC

STATE OF DELAWARE
DEPARTMENT OF CORRECTION
BUREAU OF CORRECTIONAL
HEALTHCARE SERVICES,

              Defendant.



Tyrone Norwood, James T. Vaughn Correctional Center, Smyrna, Delaware, Pro Se
Plaintiff.




                              MEMORANDUM OPINION




Maylo, 2019
Wilmington , Delaware
I.     INTRODUCTION

       Plaintiff Tyrone Norwood ("Plaintiff'), an inmate at the James T. Vaughn

Correctional Center ("VCC") in Smyrna, Delaware, filed this action pursuant to 42

U.S .C. § 1983 1 against Defendant State of Delaware Department of Correction Bureau

of Correctional Healthcare Services ("Defendant"). (0.1. 3) Plaintiff appears prose and

has been granted leave to proceed in forma pauperis. (0 .1. 5) The Court proceeds to

review and screen the matter pursuant to 28 U.S.C . § 1915(e)(2)(b) and § 1915A(a).

II.    BACKGROUND

       Plaintiff alleges that in May 2013 he began submitting sick call requests after he

noticed the "white area" (i.e., sclera) of both of his eyes seemed to be turning yellow.

(0.1. 3 at 5) He was examined by a nurse who told Plaintiff there was nothing to be

alarmed about. (Id.) A month or two later, Plaintiff submitted a second sick call request

because the "white area appeared to be progressing to a darker yellow." (Id.) Blood

tests were performed and Plaintiff was referred to an outside medical provider. (Id. at 6)

The blood tests were within normal limits. (Id.)

       Plaintiff alleges his health was steadily deteriorating . (Id.) He met with a

provider at the prison infirmary and was not satisfied with the assessment and began

submitting medical grievances. (Id.) Another blood test was performed and this time,

the results were not within normal limits. (Id.) Approximately a month or two later,




1When bringing a§ 1983 claim, a plaintiff must allege that some person has deprived
him of a federal right, and that the person who caused the deprivation acted under color
of state law. See West v. Atkins, 487 U.S. 42 , 48 (1988) .

                                             1
Plaintiff was taken to an outside medical provider. (/d.) Plaintiff believes that a CAT

scan was performed. (Id.) The results were negative. (Id.)

       Plaintiff alleges after that, the institutional medical staff "basically washed their

hands of the situation " and Plaintiff's "health steadily deteriorated over the next year."

(Id.) He began submitting medical grievances. (Id.) Plaintiff alleges that he was "given

the run around by the medical grievance board and institutional medical staff" about

being scheduled to see an outside specialist. (/d.) Plaintiff alleges his health steadily

declined . (Id.)

       Another year passed and Plaintiff began to exhibit signs of liver issues . (Id. at 6-

7) . Plaintiff began subm itting medical grievances . (Id. at 7) He alleges that he was not

properly diagnosed or given adequate medical care in light of his symptoms. (Id.) He

was seen by a physician and told that severe swelling in his legs could be from salt

intake , but he was not given medication . (Id.) When Plaintiff's stomach became

swollen and there was severe inflammation , he was taken to the hospital , diagnosed

with excessive stomach acid, treated , and given various medications. (Id.) The

condition returned and he returned to the hospital , received the same treatment, and

was diagnosed with liver issues. (Id.) Plaintiff alleges the diagnosis was made after

approximately five years of sick calls and medical grievances . (Id.) A liver transplant

was performed. (Id.) Plaintiff does not provide the date of the surgery.

       "[P]laintiff believes that the deliberate indifference standard applies and also

faults the inadequate medical care and the medical staffs ' lack of a timely assessment

and proper diagnosis which could have possible [sic] changed this outcome." (Id. at 7-

8) He seeks compensatory and punitive damages .


                                              2
Ill.    LEGAL STANDARDS

        A federal court may properly dismiss an action sua sponte under the screening

provisions of 28 U.S.C. § 1915(e)(2)(B) and§ 1915A(b) if "the action is frivolous or

malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief." Ball v. Famiglio, 726 F.3d 448 ,

452 (3d Cir. 2013) ; see also 28 U.S.C . § 1915(e)(2) (in forma pauperis actions); 28

U.S.C. § 1915A (actions in which prisoner seeks redress from a governmental

defendant) ; 42 U.S.C. § 1997e (prisoner actions brought with respect to prison

conditions) . The Court must accept all factual allegations in a complaint as true and

take them in the light most favorable to a pro se plaintiff. See Phillips v. County of

Allegheny, 515 F.3d 224 , 229 (3d Cir. 2008) ; Erickson v. Pardus , 551 U.S. 89, 93

(2007) . Because Plaintiff proceeds prose , his pleading is liberally construed and his

Complaint, "however inartfully pleaded , must be held to less stringent standards than

formal pleadings drafted by lawyers." Erickson, 551 U.S. at 94 (citations omitted) .

       An action is frivolous if it "lacks an arguable basis either in law or in fact. "

Neitzke v. Williams , 490 U.S. 319 , 325 (1989) . Under 28 U.S.C . § 1915(e)(2)(B)(i) and

§ 1915A(b)(1 ), a court may dismiss a complaint as frivolous if it is "based on an

indisputably meritless legal theory" or a "clearly baseless" or "fantastic or delusional"

factual scenario. Neitzke , 490 U.S. at 327-28; see also Wilson v. Rackmi/1, 878 F.2d

772 , 774 (3d Cir. 1989); Deutsch v. United States, 67 F.3d 1080, 1091-92 (3d Cir. 1995)

(holding frivolous a suit alleging that prison officials took an inmate's pen and refused to

give it back) .




                                                3
       The legal standard for dismissing a complaint for failure to state a claim pursuant

to§ 1915(e)(2)(B)(ii) and§ 1915A(b)(1) is identical to the legal standard used when

deciding Rule 12(b)(6) motions. See Tourscher v. McCullough , 184 F.3d 236 , 240 (3d

Cir. 1999) (applying Fed . R. Civ. P. 12(b)(6) standard to dismissal for failure to state a

claim under§ 1915(e)(2)(B)). However, before dismissing a complaint or claims for

failure to state a claim upon which relief can be granted pursuant to the screening

provisions of 28 U.S .C. §§ 1915 and 1915A, the Court must grant a plaintiff leave to

amend his complaint unless amendment would be inequitable or futile . See Grayson v.

Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002) .

       A complaint may be dismissed only if, accepting the well-pleaded allegations in

the complaint as true and viewing them in the light most favorable to the plaintiff, a court

concludes that those allegations "could not raise a claim of entitlement to relief." Bell

At/. Corp. v. Twombly, 550 U.S. 544 , 558 (2007) . Though "detailed factual allegations"

are not required , a complaint must do more than simply provide "labels and

conclusions" or "a formulaic recitation of the elements of a cause of action ." Davis v.

Abington Mem 'I Hosp., 765 F.3d 236 , 241 (3d Cir. 2014) (internal quotation marks

omitted) . In addition, a complaint must contain sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face. See Williams v. BASF

Catalysts LLC, 765 F.3d 306 , 315 (3d Cir. 2014) (citing Ashcroft v. Iqbal, 556 U.S. 662 ,

678 (2009) and Twombly, 550 U.S. at 570). Finally, a plaintiff must plead facts sufficient

to show that a claim has substantive plausibility. See Johnson v. City of Shelby, 574

U.S. 10 (2014) . A complaint may not be dismissed for imperfect statements of the legal

theory supporting the claim asserted . See id. at 10.


                                              4
       A court reviewing the sufficiency of a complaint must take three steps: (1) take

note of the elements the plaintiff must plead to state a claim ; (2) identify allegations that,

because they are no more than conclusions , are not entitled to the assumption of truth;

and (3) assume the veracity of any well-pleaded factual allegations and then determine

whether those allegations plausibly give rise to an entitlement to relief. Connelly v.

Lane Const. Corp., 809 F.3d 780 , 787 (3d Cir. 2016) (internal citations and quotations

omitted) . Elements are sufficiently alleged when the facts in the complaint "show" that

the plaintiff is entitled to relief. Iqbal, 556 U.S. at 679 (quoting Fed . R. Civ. P. 8(a)(2)).

Deciding whether a claim is plausible will be a "context-specific task that requires the

reviewing court to draw on its judicial experience and common sense ." Id.

IV.    DISCUSSION

       A.      Eleventh Amendment.

       The Eleventh Amendment protects states and their agencies and departments

from suit in federal court regardless of the kind of relief sought. Pennhurst State School

& Hosp. v. Halderman , 465 U.S. 89 , 100 (1984). "Absent a state's consent, the

Eleventh Amendment bars a civil rights suit in federal court that names the state as a

defendant. " Laskaris v. Thornburgh , 661 F.2d 23 , 25 (3d Cir. 1981) (citing Alabama v.

Pugh , 438 U.S. 781 (1978)) . Delaware has not waived its immunity from suit in federal

court; although Congress can abrogate a state's sovereign immunity, it did not do so

through the enactment of 42 U.S.C. § 1983. See Brooks-McCollum v. Delaware, 213 F.

App'x 92 , 94 (3d Cir. 2007). In addition , dismissal is proper because Defendant is not a

person for purposes of§ 1983. See Will v. Michigan Oep 't of State Police , 491 U.S. 58 ,

71 (1989) ; Calhoun v. Young , 288 F. App 'x 47 (3d Cir. 2008) .


                                                5
       Therefore, the Court will dismiss the claims against Defendant pursuant to 28

U.S.C. § 1915(e)(2)(B)(iii) and§ 1915A(b)(2) as it is immune from suit.

       B.     Eighth Amendment

       Dismissal is also appropriate because the claims do not rise to the level of a

constitutional violation . The Eighth Amendment proscription against cruel and unusual

punishment requires that prison officials provide inmates with adequate medical care .

Estelle v. Gamble , 429 U.S. 97 , 103-105 (1976). "[P]rison authorities are accorded

considerable latitude in the diagnosis and treatment of prisoners." Durmer v. O'Carroll,

991 F.2d 64 , 67 (3d Cir. 1993). Although "[a]cts or omissions sufficiently harmful to

evidence deliberate indifference to serious medical needs" constitute cruel and unusual

punishment under the Constitution , Estelle v. Gamble , 429 U.S. at 106, merely

negligent treatment does not give rise to a constitutional violation , Spruill v. Gillis, 372

F.3d 218 , 235 (3d Cir. 2004) . Indeed , "[a]llegations of medical malpractice are not

sufficient to establish a Constitutional violation ," nor is "[m]ere disagreement as to the

proper medical treatment. " Spruill, 372 F.3d at 235 .

       The allegations indicate that Plaintiff was treated through the years, he was sent

to outside medical providers, medical testing was performed, and he was seen by

medical personnel. Plaintiff was ultimately diagnosed with liver disease. Because the

allegations indicate that Plaintiff received treatment (including a liver transplant) , even if

he disagreed with the treatment or diagnoses, the allegations amount to "mere

disagreement as to the proper medical treatment, " and they are insufficient to state a

plausible constitutional violation . Id. (quotation marks omitted); see also Norris v.

Frame , 585 F.2d 1183, 1186 (3d Cir. 1978) ("Where the plaintiff has received some


                                               6
care, inadequacy or impropriety of the care that was given will not support an Eighth

Amendment claim .") (quotation marks omitted).

       Even when reading the Complaint in the most favorable light to Plaintiff, he fails

to state an actionable constitutional claim against Defendant for deliberate indifference

to a serious medical need. At most, the allegations fall under the aegis of a medical

malpractice/negligence claim , rather than deliberate indifference to a serious medical

need. Accordingly, the Complaint will be dismissed as legally frivolous pursuant to 28

U.S.C. § 1915(e)(2)(B)(i) and § 1915A(b)(1 ).

V.     CONCLUSION

       For the above reasons , the Court will dismiss the Complaint based upon

Defendant's immunity from suit and as legally frivolous pursuant 28 U.S.C.

§§ 1915(e)(2)(B)(i) and (iii) and 1915A(b)(1) and (2). Amendment is futile .

      An appropriate order will be entered .




                                               7
